Exhibit 10.5
 
RESTRICTED STOCK AGREEMENT
THIS RESTRICTED STOCK AGREEMENT (this "Agreement") is made and entered into by
and between U.S. Physical Therapy, Inc., a corporation organized under the laws
of the State of Nevada (the "Company") and ___________, an employee of the
Company ("Grantee"), on the 29th day of February, 2016 (the "Grant Date"),
pursuant to the U.S. Physical Therapy, Inc. 2003 Stock Incentive Plan (the
"Plan").  The Plan is incorporated by reference herein in its entirety. 
Capitalized terms not otherwise defined in this agreement shall have the meaning
given to such terms in the Plan.
WHEREAS, Grantee is an employee of the Company, and in connection therewith, the
Company desires to grant to Grantee _____ shares of the Company's common stock,
par value $.01 per share (the "Common Stock"), subject to the terms and
conditions of this Agreement and the Plan, with a view to increasing Grantee's
interest in the Company's welfare and growth; and
WHEREAS, Grantee desires to have the opportunity to be a holder of shares of the
Common Stock subject to the terms and conditions of this Agreement and the Plan.
NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
1.Grant of Common Stock and Administration.  Subject to the restrictions,
forfeiture provisions and other terms and conditions set forth herein (i) the
Company grants to Grantee _____ shares of Common Stock ("Restricted Shares")
(granted per the lapsing schedule described in 2(a) below), and (ii) Grantee
shall have and may exercise all rights and privileges of ownership of such
shares, including, without limitation, the voting rights of such shares and the
right to receive any dividends declared in respect thereof.  This Agreement and
its grant of Restricted Shares is subject to the terms and conditions of the
Plan, and the terms and conditions of the Plan shall control except to the
extent otherwise permitted or authorized in the Plan and specifically addressed
in this Agreement.  The Plan and this Agreement shall be administered by the
Committee pursuant to the Plan.
2.Transfer Restrictions.
(a)            Generally.  Grantee shall not sell, assign, transfer, exchange,
pledge, encumber, gift, devise, hypothecate or otherwise dispose of
(collectively, "Transfer") any Restricted Shares. The Transfer restrictions of
this Section 2 shall lapse with respect to the ______ Restricted Shares as
follows: the Transfer restrictions shall lapse as to _______ shares of the total
Restricted Shares on the 1st day of April, 2016 and thereafter as to _____
shares of the Restricted Shares on the first calendar day of each consecutive
quarter (July 1, October 1, January 1, April 1) with the all Transfer
restrictions lapsing as of January 1, 2020. The Restricted Shares as to which
such Transfer restrictions do not apply or so lapse are referred to as "Vested
Shares." Notwithstanding the foregoing, any and all Restricted Shares shall
immediately become Vested Shares upon any of the following: (i) a Change of
Control, (ii) termination of employment based on a Disability (in accordance
with Section 9(a) of Grantee's Employment Agreement with the Company, as amended
(the "Employment Agreement")), (iii) death of Grantee, (iv) termination of
Grantee's employment without "cause" (as defined in Section 9(c) of the
Employment Agreement), or (v) resignation of employment by Grantee "for good
reason" (as defined in Section 10.F. of Grantee's Employment Agreement).
(b)            Dividends, etc.  If the Company (i) declares a dividend or makes
a distribution on Common Stock in shares of Common Stock, (ii) subdivides or
reclassifies outstanding shares of Common Stock into a greater number of shares
of Common Stock or (iii) combines or reclassifies outstanding shares of Common
Stock into a smaller number of shares of Common Stock, then the number of shares
of Grantee's Common Stock subject to the transfer restrictions of this Section 2
will be proportionately increased or reduced so as to prevent the enlargement or
dilution of Grantee's rights and duties hereunder.
3.Forfeiture. 
If Grantee's employment with the Company is terminated by the Company for
"cause" (as defined in Section 9(c) of Grantee's Employment Agreement) or
terminated by Employee other than as described in Section 2(a) herein, then
Grantee shall immediately forfeit all Restricted Shares which are not Vested
Shares.  Any Restricted Shares forfeited under this Agreement shall
automatically revert to the Company and become canceled and such shares shall be
again subject to the Plan.  Any certificate(s) representing Restricted Shares
which include forfeited shares shall only represent that number of Restricted
Shares which have not been forfeited hereunder.  Upon the Company's request,
Grantee agrees for itself and any other holder(s) to tender to the Company any
certificate(s) representing Restricted Shares which include forfeited shares for
a new certificate representing the unforfeited number of Restricted Shares.
4.Issuance of Certificate.
(a)            The Restricted Shares may not be Transferred until they become
Vested Shares.  Further, the Restricted Shares may not be transferred and the
Vested Shares may not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws, any
rules of the New York Stock Exchange, or violation of Company policy.  The
Company shall cause to be issued a stock certificate, registered in the name of
the Grantee, evidencing the Restricted Shares upon receipt of a stock power duly
endorsed in blank with respect to such shares.  Each such stock certificate
shall bear the following legend:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE U.S. PHYSICAL
THERAPY, INC. 2003 STOCK INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND U.S. PHYSICAL THERAPY, INC.  A
COPY OF THE PLAN AND THE AWARD AGREEMENT ARE ON FILE IN THE CORPORATE OFFICES OF
U.S. PHYSICAL THERAPY, INC.
Such legend shall not be removed from the certificate evidencing Restricted
Shares until such time as the restrictions imposed by Section 2 hereof have
lapsed.
(b)            The certificate issued pursuant to this Section 4, together with
the stock powers relating to the Restricted Shares evidenced by such
certificate, shall be held by the Company.  The Company shall issue to the
Grantee a receipt evidencing the certificates held by it which are registered in
the name of the Grantee.
5.Tax Requirements.
(a)            Tax Withholding.  This grant of Restricted Shares is subject  to
and the Company shall have the power and the right to deduct or withhold from
other amounts payable to Grantee from the Company, or require the Grantee to
remit to the Company, an amount sufficient to satisfy federal, state, and local
taxes, domestic or foreign, required by law or regulation to be withheld with
respect to any taxable event arising as a result of the Plan and this Agreement.
6.Miscellaneous.
(a)            Certain Transfers Void.  Any purported Transfer of shares of
Common Stock or Restricted Shares in breach of any provision of this Agreement
shall be void and ineffectual, and shall not operate to Transfer any interest or
title in the purported transferee.
(b)            No Fractional Shares.  All provisions of this Agreement concern
whole shares of Common Stock.  If the application of any provision hereunder
would yield a fractional share, such fractional share shall be rounded down to
the next whole share if it is less than 0.5 and rounded up to the next whole
share if it is 0.5 or more.
(c)            Not an Employment or Service Agreement.  This Agreement is not an
employment agreement, and this Agreement shall not be, and no provision of this
Agreement shall be construed or interpreted to create any right of Grantee to
continue employment with or provide services to the Company or any of its
Affiliates.
(d)            Notices.  Any notice, instruction, authorization, request or
demand required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the address indicated beneath its
signature on the execution page of this Agreement, and to Grantee at his/her
address indicated on the Company's stock records, or at such other address and
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth.  Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.
(e)            Amendment and Waiver.  This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and Grantee.  Any
waiver of the terms or conditions hereof shall be made only by a written
instrument executed and delivered by the party waiving compliance.  Any waiver
granted by the Company shall be effective only if executed and delivered by a
duly authorized executive officer of the Company other than Grantee.  The
failure of any party at any time or times to require performance of any
provisions hereof, shall in no manner effect the right to enforce the same.  No
waiver by any party of any term or condition, or the breach of any term or
condition contained in this Agreement in one or more instances shall be deemed
to be, or construed as, a further or continuing waiver of any such condition or
breach or a waiver of any other condition or the breach of any other term or
condition.
(f)            Governing Law and Severability.  This Agreement shall be governed
by the internal laws, and not the laws of conflict, of the State of Nevada. 
The invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
(g)            Successors and Assigns.  Subject to the limitations which this
Agreement imposes upon transferability of shares of Common Stock, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and Grantee, and Grantee's permitted assigns and upon
death, estate and beneficiaries thereof (whether by will or the laws of descent
and distribution), executors, administrators, agents, legal and personal
representatives.
(h)            Community Property.  Each spouse individually is bound by, and
such spouse's interest, if any, in any Shares is subject to, the terms of this
Agreement. Nothing in this Agreement shall create a community property interest
where none otherwise exists.
(i)            Entire Agreement.  This Agreement together with the Plan
supersede any and all other prior understandings and agreements, either oral or
in writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter. All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement. Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.
(j)            Compliance with Other Laws and Regulations.  This Agreement, the
grant of Restricted Shares and issuance of Common Stock shall be subject to all
applicable federal and state laws, rules, regulations and applicable rules and
regulations of any exchanges on which such securities are traded or listed, and
Company rules or policies.  Any determination in which connection by the
Committee shall be final, binding and conclusive on the parties hereto and on
any third parties, including any individual or entity.
(k)            Independent Legal and Tax Advice.  The Grantee has been advised
and Grantee hereby acknowledges that he/she has been advised to obtain
independent legal and tax advice regarding this Agreement, grant of the
Restricted Shares and the disposition of such shares, including, without
limitation, the election available under Section 83(b) of the Internal Revenue
Code.
7.Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.
8.Grantee's Acknowledgments. The Grantee acknowledges receipt of a copy of the
Plan and represents that he/she is familiar with the terms and provisions
thereof, and hereby accepts this Agreement subject to all the terms and
provisions of the Plan and this Agreement. The Grantee hereby agrees to accept
as binding, conclusive, and final all decisions or interpretations of the
Committee or the Board, as appropriate, upon any questions arising under the
Plan or this Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first above written.
COMPANY:




By:                    _____________________________
    Lawrance W. McAfee
Title:                          Chief Financial Officer
Address:                    1300 W Sam Houston Parkway South
    Suite 300
    Houston, Texas 77042
Telecopy No.:  713-297-6339
Attention:  Chief Financial Officer


GRANTEE:
__________________________________________
 
                                                                          






